    Case 1:17-cr-20701-MGC Document 224 Entered on FLSD Docket 12/11/2018 Page 1 of 1
✎AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                             CASE NO.
                United States            vs.          Leonardo Garcia Morales                 17-20701-CR-GRAHAM
 PLF.   DEF.       DATE
                           MARKED ADMITTED                               DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.      OFFERED

        22                                     Indictment in 15-20169-CR-MARTINEZ - (Alex Mesa Kidnapping Case)


        23                                     Govt. Motion for Sentence Reduction - Lier Prieto - 14-20398-CR-ALTONAGA

        24                                     Order Granting Motion for Reduction of Sentence - Lier Prieto - 14-20398-CR-ALTONAGA




                                                                                            Page   2        of   2        Pages




        Print                   Save As...                 Export as FDF               Retrieve FDF File                    Reset
